Name: 2014/951/EU: Political and Security Committee Decision EUFOR RCA/6/2014 of 16 December 2014 on the appointment of the EU Force Commander for the European Union military operation in the Central African Republic (EUFOR RCA) and repealing Decision EUFOR RCA/1/2014
 Type: Decision
 Subject Matter: Africa;  European construction;  EU institutions and European civil service;  defence
 Date Published: 2014-12-24

 24.12.2014 EN Official Journal of the European Union L 369/76 POLITICAL AND SECURITY COMMITTEE DECISION EUFOR RCA/6/2014 of 16 December 2014 on the appointment of the EU Force Commander for the European Union military operation in the Central African Republic (EUFOR RCA) and repealing Decision EUFOR RCA/1/2014 (2014/951/EU) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2014/73/CFSP of 10 February 2014 on a European Union military operation in the Central African Republic (EUFOR RCA) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5 of Decision 2014/73/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander for the European Union military operation in the Central African Republic (EUFOR RCA). (2) On 19 February 2014, the PSC adopted Decision EUFOR RCA/1/2014 (2) appointing Brigadier General Thierry LION as EU Force Commander for EUFOR RCA. (3) On 7 November 2014, the Council adopted Decision 2014/775/CFSP (3) extending the duration of EUFOR RCA until 15 March 2015. (4) On 14 November 2014, France proposed the appointment of Brigadier General Jean-Marc BACQUET as the new EU Force Commander for EUFOR RCA to succeed Brigadier General Thierry LION. (5) On 25 November 2014 the EU Military Committee recommended that the PSC appoint Brigadier General Jean-Marc BACQUET as EU Force Commander for EUFOR RCA. (6) Decision EUFOR RCA/1/2014 should therefore be repealed. (7) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Jean-Marc BACQUET is hereby appointed EU Force Commander for the European Union military operation in the Central African Republic (EUFOR RCA) as from 15 December 2014. Article 2 Decision EUFOR RCA/1/2014 is hereby repealed. Article 3 This Decision shall enter into force on 15 December 2014. Done at Brussels, 16 December 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 40, 11.2.2014, p. 59. (2) Political and Security Committee Decision EUFOR RCA/1/2014 of 19 February 2014 on the appointment of the EU Force Commander for the European Union military operation in the Central African Republic (OJ L 54, 22.2.2014, p. 18). (3) Council Decision 2014/775/CFSP of 7 November 2014 extending Decision 2014/73/CFSP on a European Union military operation in the Central African Republic (EUFOR RCA) (OJ L 325, 8.11.2014, p. 17).